United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          January 19, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60268
                          Summary Calendar


HAREGEWOIN MAMO DESTA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 356 010
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Haregewoin Mamo Desta petitions for review of an order of

the Board of Immigration Appeals (BIA) affirming the immigration

judge’s (IJ’s) decision to deny her application for asylum and

withholding of removal under the Immigration and Nationality Act

(INA) as well as the BIA’s rejection of her claim under the

Convention Against Torture (CAT).   Desta argues that the BIA

erred in determining that she had not established a well-founded



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-60268
                               -2-

fear of future persecution or that it was more likely than not

that she would be tortured if she were returned to Ethiopia.

     This court will uphold the factual findings that an alien is

not eligible for asylum or withholding of removal if those

findings are supported by substantial evidence.      Chun v. INS, 40

F.3d 76, 78-79 (5th Cir. 1994).    The substantial evidence

standard requires that the decision be based on the evidence

presented and that the decision be substantially reasonable.

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).       The

BIA’s decision is supported by substantial evidence, and the

record does not compel a contrary conclusion as to either Desta’s

INA claims or her CAT claim.     See id.   Accordingly, Desta’s

petition for review is DENIED.